 

Exhibit 10.176

 

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

AMD_00246382.0

 

Amendment No. 3

This Amendment No. 3 (the “Amendment”) is entered into as of 1 July 2018 and is
effective as of 1 July 2018 (“Effective Date”) by and between MSCI ESG Research
LLC and BlackRock Fund Advisors (“Licensee”) pursuant to the Index License
Agreement for Funds (MSCI reference number IXF_00040) dated as of March 18, 2000
(the “U.S. Agreement”) by and between MSCI Inc. (as successor to Morgan Stanley
Capital International Inc.) and Licensee (as successor to Barclays Global
Investors, N.A.); the U.S. Agreement, together with this Amendment, shall
constitute the “Agreement”.

 

Capitalized terms used but not defined in this Amendment shall have the meanings
ascribed to them in the U.S. Agreement.

 

*The parties agree that this Amendment is subject to the terms and conditions of
the U.S. Agreement, all of which shall be incorporated hereunder, and which
shall constitute the whole and standalone Agreement between Licensee and MSCI
ESG Research LLC.  The parties agree, for the purposes of this Amendment, that
MSCI ESG Research LLC shall be deemed to be “MSCI” (as such term is used in the
U.S. Agreement) as if it had entered the U.S. Agreement in place of MSCI
Inc.  For the avoidance of doubt, this Amendment shall not modify any other
licenses granted to Licensee pursuant to the U.S. Agreement, or any other
amendment to the U.S. Agreement, between MSCI Inc. and Licensee.  To the extent
there is a conflict between this Amendment and the U.S. Agreement, the terms of
this Amendment shall prevail.

 

1.

Index and Marks:

 

Exhibit A of the U.S. Agreement is hereby amended to include the following Index
and Marks:

 

 

•

Bloomberg Barclays MSCI Global Green Bond Select (USD Hedged) Index 

 

 

2.

Description of the Funds:

 

Exhibit B of the U.S. Agreement is hereby amended as follows:

 

 

a.

Licensee shall use the Index set forth in Section 1 above with respect to the
following Licensee Fund (the “ESG ETF” or the “Fund”, which shall be a “Fund” as
such term is defined in the U.S. Agreement):

 

 

•

iShares Global Green Bond ETF

1

--------------------------------------------------------------------------------

AMD_00246382.0

 

Or such other name(s) as are agreed by Licensee and MSCI.

 

 

b.

The ESG ETF shall be exchange traded index funds listed on a national securities
exchange located in the United States.

 

 

c.

Such primary listing(s) must occur within twelve months of the Effective Date of
this Amendment. After such twelve month period, Licensee shall obtain MSCI’s
prior written permission before the primary listing of the Fund on any national
securities exchange located in the United States.

 

 

d.

The Agreement: (i) does not give Licensee the right to create any futures,
options or other derivatives based on any of the Index listed in this Amendment,
and (ii) does not give Licensee the right to create any futures, options, or
other derivatives of the Fund without the prior written consent of MSCI.
Notwithstanding the foregoing, Licensee may hold futures, options or other
derivative instruments as constituent holdings of the Fund.

 

 

e.

Licensee or any affiliate of Licensee is the asset manager of the Fund.

 

3.

License Fees:

 

The first paragraph of Section 3 of the U.S. Agreement shall be replaced as
follows:

 

 

a.

Each ******* Licensee shall pay to only MSCI **************:

 

******************************************************************************
*****************

**************************************.

 

***********************************************, which shall be calculated on a
*************** on the last day of the **************** or, in the event of a
termination of the Agreement or this Amendment, the effective date of such
termination.  ***************  
************************************************************** all license fees
applicable to the Fund shall be ***********************************************
******************.

 

 

b.

Licensee shall, with the payment of the relevant ******** License Fees, provide
to MSCI a written report that shall include the ******** and the
***************************** ************ due this Amendment, for the relevant
period. The License Fees shall be paid in arrears to MSCI by the
************************************** and shall be accompanied by a statement
from Licensee or its designee stating that such fees are accurate. *******
******************************************************************************
************************************************************************************************************************************************************
*************************************.

2

--------------------------------------------------------------------------------

AMD_00246382.0

 

 

4.

Miscellaneous:

 

 

a.

MSCI ESG Research LLC and Barclays Capital Inc. (or its successor,
“Bloomberg/Barclays”) are parties to an agreement dated as of May 2, 2012
setting forth the licensing for the Index and Marks listed above. MSCI ESG
Research LLC has full power and authority, including all necessary permissions
and authorizations from Bloomberg/Barclays, to grant a license to the Licensee
to use the Index and Marks listed above. Licensee hereby acknowledges and agrees
that for the Index, Licensee has provided to MSCI certain specifications,
designs, security screens or other instructions from Licensee, such as
instructions for controversial weapon exclusion screening (the "Licensee
Information").  Licensee represents and warrants that it has all rights, titles,
licenses, permissions and approvals necessary to provide the Licensee
Information to MSCI or Bloomberg/Barclays for purposes of calculating the Index
and that none of the Licensee Information infringes, violates, trespasses or in
any manner contravenes or breaches any patent, copyright, trademark, license or
other property or proprietary right or constitutes the unauthorized use or
misappropriation of any trade secret of any third party.

 

 

b.

Licensee shall refer to the Index only by the name set forth in this
Amendment.  No use or reference of the Index by Licensee shall imply that the
Index is part of the standard family of indexes published by MSCI and/or
Bloomberg/Barclays.  Further, Licensee agrees not to make any statement or take
any action that expresses or implies that MSCI and/or Bloomberg/Barclays
approves of, endorses or otherwise expresses any judgment or opinion regarding
Licensee or its products or services.

 

 

c.

Notwithstanding anything to the contrary (including Section 2 of the U.S.
Agreement), the term of this Amendment shall commence on the Effective Date set
forth above and shall continue for 3 years (the “Initial Term”), unless earlier
terminated as provided herein or in the U.S. Agreement.  Thereafter, this
Amendment shall renew for successive one-year periods (each, a “Renewal Term”)
unless either party provides written notice to the other of its intent not to
renew at least ninety (90) days prior to the end of the then-current Term (the
Initial Term and Renewal Term(s), if any, shall be referred to as the “Term”
herein).  For the avoidance of doubt, this Amendment shall automatically
terminate if the U.S. Agreement terminates or expires for any reason.

 

 

d.

Licensee agrees that the audit requirements under Section 3 of the U.S.
Agreement also include a right of audit with respect to Licensee’s compliance
with this Amendment, subject to MSCI complying with any confidentiality
obligations set forth in the U.S. Agreement and any applicable regulatory
obligations provided to MSCI in advance in writing, and provided that any such
audit does not access any Confidential Information that would cause the Licensee
to breach any contractual obligation of confidentiality it owes to its clients.

 

 

e.

In addition to the rights granted to MSCI in Section 4(c) of the U.S. Agreement
and subject to the same notice requirements detailed therein, Licensee hereby
acknowledges and agrees that MSCI and/or Bloomberg/Barclays may, and MSCI and/or
Bloomberg/Barclays reserve the right in their discretion to, make changes in the
titles, names, format, organization or content of the underlying parent index,
including without limitation amending, enhancing or replacing index
methodologies or index naming conventions governing the underlying parent index
as well as any applicable security level attributes related to such underlying
parent index.

 

3

--------------------------------------------------------------------------------

AMD_00246382.0

 

 

f.

Licensee acknowledges and agrees that the Index, the Marks, and all intellectual
property rights in respect thereof are the property of MSCI and/or
Bloomberg/Barclays, their affiliates and information providers (as applicable),
and that the use granted hereunder shall not be construed to vest in Licensee
any rights except as expressly authorized herein. Licensee further acknowledges
and agrees that Marks shall include Bloomberg/Barclays trade name, trademark and
service mark rights (including Index names and other Bloomberg/Barclays marks
referred to herein) and that Bloomberg/Barclays is entitled to the same rights
and protections that MSCI is afforded under the U.S. Agreement, including
Sections 6 through 9 of the U.S. Agreement (as such sections are amended by this
Amendment).

 

 

g.

The disclaimer under Section 10(b) shall be replaced as follows in respect of
the Fund only:

 

THIS FUND IS NOT SPONSORED, ENDORSED, SOLD OR PROMOTED BY MSCI ESG RESEARCH LLC
(“MSCI ESG RESEARCH”), BLOOMBERG INDEX SERVICES LIMITED (“BLOOMBERG”), BARCLAYS
BANK PLC (“BARCLAYS”) OR ANY OF THEIR RESPECTIVE AFFILIATES, INFORMATION
PROVIDERS OR ANY OTHER THIRD PARTY (COLLECTIVELY, THE “INDEX PARTIES”) INVOLVED
IN, OR RELATED TO, COMPILING, COMPUTING OR CREATING THE BLOOMBERG BARCLAYS MSCI
GLOBAL GREEN BOND SELECT INDEX (THE “INDEX”).  THE INDEX IS THE EXCLUSIVE
PROPERTY OF THE APPLICABLE INDEX PARTY. “BLOOMBERG”, “BARCLAYS”, “MSCI ESG
RESEARCH”, AND THE INDEX NAME ARE THE RESPECTIVE TRADE AND/OR SERVICE MARKS OF
BLOOMBERG, BARCLAYS, MSCI ESG RESEARCH, OR THEIR AFFILIATES AND HAVE BEEN
LICENSED FOR USE FOR CERTAIN PURPOSES BY [LICENSEE].  NONE OF THE INDEX PARTIES
MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, TO THE ISSUER OR
OWNERS OF THIS FUND OR ANY OTHER PERSON OR ENTITY REGARDING THE ADVISABILITY OF
INVESTING IN FUNDS GENERALLY OR IN THIS FUND PARTICULARLY OR THE ABILITY OF THE
INDEX TO TRACK CORRESPONDING STOCK MARKET PERFORMANCE.  MSCI ESG RESEARCH,
BLOOMBERG, BARCLAYS, OR THEIR AFFILIATES ARE THE LICENSORS OF CERTAIN
TRADEMARKS, SERVICE MARKS AND TRADE NAMES AND OF THE INDEX WHICH IS DETERMINED,
COMPOSED AND CALCULATED BY BLOOMBERG AND/OR MSCI ESG RESEARCH WITHOUT REGARD TO
THIS FUND OR THE ISSUER OR OWNERS OF THIS FUND OR ANY OTHER PERSON OR
ENTITY.  NONE OF THE INDEX PARTIES HAS ANY OBLIGATION TO TAKE THE NEEDS OF THE
ISSUER OR OWNERS OF THIS FUND OR ANY OTHER PERSON OR ENTITY INTO CONSIDERATION
IN DETERMINING, COMPOSING OR CALCULATING THE INDEX.  NONE OF THE INDEX PARTIES
IS RESPONSIBLE FOR OR HAS PARTICIPATED IN THE DETERMINATION OF THE TIMING OF,
PRICES AT, OR QUANTITIES OF THIS FUND TO BE ISSUED OR IN THE DETERMINATION OR
CALCULATION OF THE EQUATION BY OR THE CONSIDERATION INTO WHICH THIS FUND IS
REDEEMABLE.  FURTHER, NONE OF THE INDEX PARTIES HAS ANY OBLIGATION OR LIABILITY
TO THE ISSUER OR OWNERS OF THIS FUND OR ANY OTHER PERSON OR ENTITY IN CONNECTION
WITH THE ADMINISTRATION, MARKETING OR OFFERING OF THIS FUND.

4

--------------------------------------------------------------------------------

AMD_00246382.0

 

 

ALTHOUGH THE INDEX PARTIES SHALL OBTAIN INFORMATION FOR INCLUSION IN OR FOR USE
IN THE CALCULATION OF THE INDEX FROM SOURCES CONSIDERED RELIABLE, NONE OF THE
INDEX PARTIES WARRANTS OR GUARANTEES THE ORIGINALITY, ACCURACY AND/OR THE
COMPLETENESS OF THE INDEX OR ANY DATA INCLUDED THEREIN.  NONE OF THE INDEX
PARTIES MAKES ANY WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY
THE ISSUER OF THE FUND, OWNERS OF THE FUND, OR ANY OTHER PERSON OR ENTITY, FROM
THE USE OF ANY INDEX OR ANY DATA INCLUDED THEREIN.  NONE OF THE INDEX PARTIES
SHALL HAVE ANY LIABILITY FOR ANY ERRORS, OMISSIONS OR INTERRUPTIONS OF OR IN
CONNECTION WITH THE INDEX OR ANY DATA INCLUDED THEREIN. FURTHER, NONE OF THE
INDEX PARTIES MAKES ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND, AND THE INDEX
PARTIES HEREBY EXPRESSLY DISCLAIM ALL WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE INDEX AND ANY DATA INCLUDED
THEREIN.  WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL ANY OF THE
INDEX PARTIES HAVE ANY LIABILITY FOR ANY DIRECT, INDIRECT, SPECIAL, PUNITIVE,
CONSEQUENTIAL OR ANY OTHER DAMAGES (INCLUDING LOST PROFITS) EVEN IF NOTIFIED OF
THE POSSIBILITY OF SUCH DAMAGES.

 

No purchaser, seller or holder of this security, product or fund, or any other
person or entity, should use or refer to any MSCI ESG Research, Bloomberg, or
Barclays trade name, trademark or service mark to sponsor, endorse, market or
promote this security without first contacting MSCI ESG Research to determine
whether permission is required.  Under no circumstances may any person or entity
claim any affiliation with MSCI ESG Research, Bloomberg, or Barclays without
prior written permission.

 

 

h.

The disclaimer required under Section 10(c) shall be replaced as follows in
respect of the Fund only:

 

The fund or securities referred to herein are not sponsored, endorsed, or
promoted by MSCI ESG Research, Bloomberg, or Barclays, and they each bear no
liability with respect to any such fund or securities or any index on which such
fund or securities are based.  The [Prospectus] contains a more detailed
description of the limited relationship MSCI ESG Research, Bloomberg, and
Barclays have with [Licensee] and any related funds.

 

 

i.

Licensee hereby acknowledges and agrees that Bloomberg/Barclays is considered a
third party beneficiary of this Agreement.

 

 

j.

Notwithstanding any other provision in this Agreement, the Licensee shall not be
required to pay twice for the same loss under this Agreement.

 

 

k.

With respect to this Amendment only, the indemnification provision under Section
11(a) of the U.S. Agreement shall be deleted in its entirety and replaced as
follows:

“(a)Licensee shall indemnify, defend and hold harmless MSCI and its parent,
subsidiaries, affiliates, Bloomberg/Barclays and its parent, subsidiaries and
affiliates, and their officers, directors, employees and agents (each, an
“Indemnitee”) against any and all judgments, damages, costs or losses of any
kind (including reasonable attorney’s and

5

--------------------------------------------------------------------------------

AMD_00246382.0

 

experts’ fees) as a result of claims or actions brought by third parties against
any Indemnitee which arise from any act or omission of Licensee which
constitutes a breach of this Agreement or is in any manner related to the Fund
(except with respect to any claim or action alleging that Licensee’s or Fund’s
use of the Index and Marks violates or infringes any trademark, service mark,
copyright or other proprietary right of any person not a party to this
Agreement); provided, however, that (i) MSCI notifies Licensee promptly of any
such claim or action, and (ii) Licensee shall have no liability to an Indemnitee
if such judgments, damages, costs or losses are attributable to any breach of
the Agreement, negligent act or omission by any Indemnitee with respect to this
Agreement.  Licensee shall bear all expenses in connection with the defense
and/or settlement of any such claim or action. MSCI shall have the right, at its
own expense, to participate in the defense of any claim or action against which
an Indemnitee is indemnified hereunder; provided, however, it shall have no
right to control the defense, consent to judgment, or agree to settle any claim
or action, without the written consent of Licensee.  Licensee, in the defense of
any such claim, except with the written consent of MSCI, shall not consent to
entry of any judgment or enter into any settlement which (i) does not include,
as an unconditional term, the grant by the claimant to each relevant Indemnitee
of a release of all liabilities in respect of such claims or (ii) otherwise
adversely affects the rights of an Indemnitee. This provision shall survive the
termination of this Agreement.”

 

 

l.

MSCI and/or Bloomberg/Barclays may collect data generated as a result of use of
the Index by Licensee provided and/or made available to MSCI and/or
Bloomberg/Barclays as a result of the Agreement and/or concerning Licensee usage
of the Index and Licensee acknowledges and hereby agrees that MSCI and/or
Bloomberg/Barclays may use such data, including Licensee’s contact and delivery
information to: (i) allow for delivery of the Index to Licensee and for
reporting purposes between MSCI and/or Bloomberg/Barclays; (ii) enable MSCI
and/or Bloomberg/Barclays to better tailor products to meet its customers’
particular requirements; (iii) improve the Index; and (iv) provided always that
such data has been anonymized, for any other purpose.

 

 

m.

The “Notice” addresses under Section 13 shall be replaced as follows:

 

Notice to MSCI:

 

MSCI ESG Research LLC

 

 

7 World Trade Center

 

 

250 Greenwich Street, 49th Floor

 

 

New York, NY 10007, USA

 

 

Attn:  MSCI Finance Department

 

 

Fax:    212-809-1213

 

 

 

 

 

with a copy to (which shall not constitute notice hereunder):

 

 

 

 

 

 

MSCI ESG Research LLC

 

 

7 World Trade Center

 

 

250 Greenwich Street, 49th Floor

 

 

New York, NY 10007, USA

 

 

Attn:  General Counsel

 

 

Fax:    212-804-2906

 

 

 

 

6

--------------------------------------------------------------------------------

AMD_00246382.0

 

Notice to Licensee:

 

BlackRock Fund Advisors

 

 

400 Howard Street

 

 

San Francisco, CA  94105

 

 

Attn: U.S. Legal and Compliance Group

 

 

Fax:  (415) 618-1025

 

 

 

 

 

with a copy to (which shall not constitute notice hereunder):

 

 

 

 

 

BlackRock Fund Advisors

 

 

55 East 52nd Street

 

 

New York, NY 10055

 

 

Attn: U.S. Legal and Compliance Group

 

The parties agree that this Amendment forms an integral part of, and is subject
to all the terms and conditions of the Agreement.

MSCI ESG Research LLC

 

BlackRock Fund Advisors

 

By:

/s/ Alex Gil

 

By:

/s/ Ruth Weiss

 

 

     Name: Alex Gil

 

 

      Name: Ruth Weiss

 

 

     Title: Executive Director

 

 

      Title: Managing Director

 

 

7